                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                             CASE NO. 5:17-cv-00071-M



 BELINDA LIPSCOMB FOUSHEE,                     )
 INDIVIDUALLY AND AS EXECUTRIX                 )
 OF THE ESTATE OF ANNEKA                       )
 FOUSHEE,                                      )          AMENDED DISCOVERY
                       Plaintiff,              )           SCHEDULING ORDER
                                               )
 V.                                            )
                                               )
 RT VANDERBILT HOLDING                         )
 COMPANY, INC., INDIVIDUALLY AND               )
 AS SUCCESSOR IN INTEREST TO R.T.              )
 VANDERBILT COMPANY, INC., AND                 )
 VANDERBILT MINERALS, LLC F/K/A                )
 R.T. VANDERBILT COMPANY, INC.,                )
 INDIVIDUALLY AND AS SUCESSOR                  )
 IN INTEREST TO INTERNATIONAL                  )
 TALC CO.,                                     )
                        Defendants.            )



       This matter is before the Court on the parties' Consent Motion for an Amended Discovery

Scheduling Order [DE-65]. The Court finds there is good cause to grant this motion, with the

modifications below, and orders the discovery scheduling order to be amended as follows :



                   a. Plaintiff produces all expert witness reports by May 15, 2020;

                   b. Depositions of Plaintiffs expert witnesses must be completed by June

                      15, 2020;

                   c. Defendants produce all rebuttal expert witness reports by July 15, 2020;




                                               1

           Case 5:17-cv-00071-M Document 68 Filed 04/17/20 Page 1 of 3
                     d. Depositions of Defendants' expert witnesses must be complete by

                          August 14, 2020;

                     e. All discovery of any kind shall be completed by August 31, 2020;

                     f.   The supplementation or refiling of any dispositive motions shall be

                          completed by September 11, 2020;

                     g. Oral argument on any dispositive motions shall be completed before or

                          during the September 22, 2020 term of court;

                    h. Parties must exchange and file Pre-Trial disclosures by September 28,

                          2020;

                    1.    Parties must serve and file all Motions in Limine by October 5, 2020;

                    J.    Parties may serve and file objections to the admissibility of any evidence

                          listed by any other party in its Pre-Trial disclosures by October 9, 2020;

                          and

                    1.    The matter shall be trial ready on or after October 19, 2020.



       The Court is aware that Defendants recently filed a Motion to Amend Answer and to File

Third Party Complaint for Contribution [DE-66], not yet ripe for ruling, which would involve the

addition of a new party to this litigation. Going forward the Court will only entertain further

extensions to the deadlines in this Order based on exigent circumstances and consent motions.

       FURTHERMORE, the Court will hold in abeyance Defendants' Motion for Summary

Judgment [DE-45] based on representations at the March 26, 2020 telephonic status conference

that summary judgment briefing will either be supplemented or withdrawn and refiled after the




                                                  2

            Case 5:17-cv-00071-M Document 68 Filed 04/17/20 Page 2 of 3
close of expert discovery and the Court denies the pending Consent Motion for Amended

Discovery Scheduling Order [DE-63] in light of the updated filing at DE-65.


                                  dC
       SO ORDERED this the _11 day of April, 2020.




                                           �{IYly-kl'I
                                           U.S. DISTRICT COURT JUDGE




                                              3
           Case 5:17-cv-00071-M Document 68 Filed 04/17/20 Page 3 of 3
